KLEINFELD, J.,
dissenting:
I respectfully dissent. This case is moot because Cavins fails to show his outpatient revocation causes “ ‘some concrete and continuing injury.’ ”1
The majority holds Cavin’s outpatient revocation restricts his right to travel because he may be subject to more onerous sex offender reporting requirements if he decides to move to Nebraska. But Cavins expresses no intention of moving to Nebraska. Nor has California restricted Cavins’s right to travel to Nebraska, or anywhere else. Indeed, Cavins now lives in Oregon.
And in any case, Cavins doesn’t even show he would actually be subject to more onerous reporting requirements under Nebraska law. While Nebraska law imposes a mandatory increase in the risk score of sex offenders who received an outpatient revocation, the score increase would not necessarily place Cavins in a higher risk category.2 He would be subject to nothing more onerous in Nebraska than Oregon, unless the ten points he would get for the matter at issue put him over the Nebraska 80 point standard for a higher likelihood for recidivism.
This is not to say that Nebraska really matters to this case at all. As far as the record indicates, Cavins has never been there and has no intention of ever going there. This is just the sort of hypothetical case—“one day I may want to go there”— that the Supreme Court held is outside the scope of the federal judicial power in Valley Forge3 and Lujan4 “Such ‘some day’ intentions—without any description of concrete plans, or indeed even any specification of when the some day will be—do not support a finding of the ‘actual or imminent’ injury that our cases require.”5 It is significant that Cavins is suing the Attorney General of California, even though the *659Attorney General of California exercises no control over him at all, and has done nothing to restrict his liberty for many years.
Carty v. Nelson6 is not on point. In Carty the challenged civil commitment generated a reporting duty that existed when and where the lawsuit was filed, but here no present requirement is imposed.7

. Jackson v. California Dept. of Mental Health, 399 F.3d 1069, 1073 (9th Cir.2005) (quoting Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998)).


. Neb. Admin. Code Title 272, Ch. 19, § 013. Under Nebraska law, an outpatient revocation requires a ten-point score increase and a sex offender with 80 points or less is generally a low-risk offender. Neb. Admin. Code Title 272, Ch. 19, Attachment A.


. Valley Forge Christian College v. Americans United for Separation of Church & State, 454 U.S. 464, 487, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982).


. Lujan v. Defenders of Wildlife, 504 U.S. 555, 564, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).


. Lujan v. Defenders of Wildlife, 504 U.S. 555, 564, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).


. Carty v. Nelson, 426 F.3d 1064, 1071 (9th Cir.2005).


. Carty v. Nelson, 426 F.3d 1064, 1071 (9th Cir.2005).